El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El 8 de octubre de 1926, Joaquín Díaz entabló demanda de desahucio en la Corte de Distrito de Ponce contra Francisco y Antonio Delgado. Líos demandados excepeionaron la demanda. Sus excepciones fueron declaradas con lugar, y la corte, sin dar oportunidad al demandante para enmendar su alegación, dictó sentencia desestimando en todas sus partes la demanda. Pidió el demandante a la corte que reconsi-derara sn sentencia y le permitiera enmendar su demanda expresando la forma en que lo baria y 1a, corte negó su peti-ción. Entonces el demandante apeló para ante este Tribunal Supremo, señalando en su alegato la comisión de veintiún errores.
La demanda contiene tres causas de acción. En la pri-mera se alega como motivo para el desahucio el precario; en la segunda, la falta de pago, y en la tercera, el haber destinado las fincas arrendadas a usos no pactados.
Es tan claro que la tercera causa de acción no procede, que prescindiremos de referimos a ella a fin de no complicar *630demasiado esta opinión.., Aunque no puede afirmarse con tal seguridad lo mismo de la segunda causa de acción, sobre todo si se examina la enmienda propuesta, no nos referiremos a ella extensamente, limitándonos a indicar algo al final, ya que según la opinión que del caso fiemos formado, la sen-tencia apelada tendrá que revocarse porque la primera causa de acción aduce fiecfios suficientes sin duda alguna en cuanto a una de las fincas arrendadas.
No seguiremos al apelante en la discusión de sus errores en el orden y en el modo en que los fia señalado. ' Mucfios de ellos se refieren a manifestaciones fiecfias por el juez de distrito en la opinión que emitiera para fundar su sentencia y carecen por tanto de importancia decisiva, y varios otros tratan la misma cuestión bajo diferentes aspectos. Entre-sacaremos lo fundamental, y a ello concretaremos nuestro estudio.
Los hechos en que se basa la primera causa de acción, son, en resumen, los que siguen:
Que el 21 de octubre de 1924, por escritura pública, An-drés Negroni y su esposa Dolores Rodríguez, dueños de cuatro fincas rústicas: A, de 91 cuerdas; B, de 40 cuerdas; C, de 35 cuerdas, y D, de 100 cuerdas, las dieron en arrenda-miento a Francisco Negroni por término de diez años y canon de veinticinco dólares semanales pagaderos cada día lunes, habiéndose obligado el arrendatario a depositar dicho canon semanalmente en cualquier banco de Yauco a la disposición del entonces dueño Andrés Negroni; que el referido arrenda-miento “no fue ni fia sido inscrito en cuanto a la finca des-crita con la letra D”; que el matrimonio de los esposos Negroni-Rodríguez quedó disuelto por divorcio adjudicán-dose las fincas arrendadas de por mitad a ambos cónyuges; que el 26 de marzo de 1925,' por escritura pública que se inscribió en el Registro, Andrés Negroni vendió la mitad de dichas fincas al demandante Díaz, de cuya venta tuvieron conocimiento en el mismo día el arrendatario Francisco Ne-groni y los demandados Francisco y Antonio Delgado; que *631ni. en el referido contrato de venta ni en ninguna otra forma el demandante Díaz asumió el arrendamiento ni se obligó a respetarlo; que el 7 de abril, 1925, por escritura pública, doña Dolores Bodríguez vendió a los demandados Antonio y Francisco Delgado la otra mitad de las fincas arrendadas sin que los Delgado* asumieran el arrendamiento y se obli-garan' a respetarlo; que el 14 de abril, 1925, el demandante Díaz, demandó a los Delgado en solicitud de que se decre-tase a su favor el retracto de la mitad de las fincas que habían adquirido de doña Dolores, dictándose sentencia en febrero 20, 1926 favorable al demandante y en ejecución de la cual el mársbal, el 25 de agosto de 1926, por escritura pú-blica, le trasmitió el dominio de la otra mitad de las fincas arrendadas sin que el demandante asumiera y se obligara a respetar el arrendamiento; que en el citado día 7 de abril de 1925, pero posteriormente a la venta becba por' doña Dolores a los Delgado de que se ba becbo mérito, por escritura pública, el arrendatario Francisco Negroni sub-arrendó por todo el tiempo que le quedaba las dichas fincas. A, B, C y D a los demandados Francisco y Antonio Delgado, haciéndose constar en la escritura que siendo dueños los Delgado de la mitad de las fincas por compra a doña Dolores Bodríguez el arrendamiento quedaba extinguido en cuanto a la dicha mitad por consolidación de derechos, quedando los sub-arren-datarios únicamente obligados, al pago de $12.50 semanales al demandante Díaz, dueño de la otra mitad de las fincas por ' compra a Andrés Negroni, y que los demandados Delgado están detentando la posesión de las indicadas fincas especial-mente la de un condominio proíndiviso de una mitad sobre las fincas descritas con las letras A, B y C y la totalidad de la descrita con la letra D, sin pagar canon ni merced alguna y contra la voluntad del demandante, habiéndose negado a entregar la posesión al demandante.
Parece conveniente agregar que en el proyecto de enmien-das acompañado a la moción de reconsideración se propuso adicionar los hechos de la primera causa de acción con los *632que siguen-: “que la cancelación del arrendamiento sobre la mitad de dichas fincas, por confusión de derechos mencionada en la escritura de sub-arrendamiento, fué debidamente ins-crita en el Registro de la Propiedad de San Germán, en cuanto a las fincas A, B y C en fecha 28 de abril de 1925, apareciendo tales condominios libres del referido arrenda-miento.”
¶ además, que aparece del récord lo que sigue:
“En ocasión de estar el Ledo. José Tous Soto argumentando la moción de reconsideración, hubo el siguiente incidente: Demandado: ■ — ¿Fué inscrito el contrato de arrendamiento? — Demandante:—Fué. inscrito, pero cancelado por confusión de derechos en cuanto a la mitad de las fincas ‘A,’ ‘B,’ y ‘O,’ habiéndose hecho constar dicha cancelación en el Registro de la Propiedad. — Demandado:—Esta ad-misión está ante la corte a los efectos de juzgar este caso. — Juez:— Que se consigne en récord dicha admisión.”
Se indicaba de igual modo en el proyecto de enmiendas que se haría “constar en la súplica que el desahucio en pre-cario se le atribuye a la totalidad de la finca letra D, y a un condominio representado por una mitad adquirido de doña Dolores Rodríguez sobre las demás fincas A, B y O y que el resto de los condominios sobre estas tres fincas se trata de desahuciar por la causa de falta de pago.”
La resolución de este caso depende, pues, enteramente, de la interpretación que se dé al artículo 1474 del Código Civil que, copiado a la letra, dice:
“Artículo 1474. El comprador de una finca arrendada tiene de-recho a que termine el arriendo vigente al verificarse la venta, salvo pacto en contrario y lo dispuesto en la Ley Hipotecaria.
“Si el comprador usare de este derecho, el arrendatario podrá exigir que se le deje recoger los frutos de la cosecha que corres-ponda al año agrícola corriente y que el vendedor le indemnice los daños y perjuicios que se le causen.”
Por los hechos que dejamos extractados, se verá cuán cuidadoso ha sido el demandante en alegar que en forma alguna pactó en contra del derecho que la ley le reconoce *633de dar por terminado el arriendo al comprar las fincas arren-dadas. La actitud del demandante no lia sido franca en cnanto a si se inscribió' o no el arrendamiento en el registro de la propiedad con respecto a las fincas A, B y O. Parece desprenderse ele todo que se inscribió, sosteniendo el deman-dante la. teoría de que fué cancelado por consolidación de derechos al adquirir los demandados la mitad de dichas fincas que luego pasó al demandante a virtud de la acción de retracto, pero como se alega de modo expreso que el arren-damiento no se inscribió con respecto a la finca D, surge de modo inevitable el problema. Con respecto a dicha finca D nos encontramos frente al caso de un contrato de arrenda-miento no inscrito en el registro que el comprador no se obligó a respetar al adquirir la finca. Siendo ello así, su derecho al desahucio parece tan claro a virtud del precepto legal aplicable vigente en Puerto Rico, que apenas puede discutirse.
La cuestión no es nueva ante este tribunal. En el caso de López v. Central Eureka, 27 D.P.R. 291, 294, dijimos:
“Sostiene la parte demandada y apelante que el demandante no es un tercero porque tuvo conocimiento directo del arrendamiento, según consta de la misma escritura de venta, y, por tanto, que es-taba obligado a respetar dicho contrato aunque no estuviera ins-crito en el registro.
“No es posible aceptar tal teoría. La Ley Hipotecaria dispone que los contratos de arrendamiento de bienes inmuebles, (artículo 2, No. 59), podrán inscribirse en el registro de la propiedad, y es a virtud de la inscripción que surge el derecho del arrendatario a que si el arrendador vende la finca, el comprador respete su contrato en los términos que consten del registro. Si el contrato de arren-damiento no se inscribe, entonces, de no existir pacto en contrario, queda en toda su íuerza el precepto del artículo 1474 relativo al derecho del comprador a que termine el arrendamiento vigente al verificarse la venta. Las palabras de la ley demuestran que el le-gislador tenía en mente el caso en que el comprador estaba ente-rado de la existencia del contrato.
“Comentando Manresa el artículo 1571 del Código Civil español, igual al 1474 del nuestro, dice:
*634“ ‘De acuerdo con este criterio, el artículo 1571 sienta el prin-cipio de que el comprador de una finca arrendada tiene derecho a que termine el arriendo vigente al verificarse la venta. El punto de partida ds este criterio es la consideración de que siendo el arren-damiento un contrato que pasó entre el arrendador y el arrendata-rio, y mereciendo el comprador el carácter de tercero respecto del mismo, no puede prevalecer contra él un derecho de la categoría de los personales.
“ ‘El Código en este artículo ha instituido evidentemente una causa más de desahucio, causa que no arranca de hecho u .omisión del arrendatario como las demás que hemos examinado, sino del acto de traslación de dominio realizado por el arrendador, que, al engen-drar una nueva relación jurídica, ejerce positiva influencia sobre la antes existente por razón de los principios en que cada una se funda y del objeto común sobre que recaen, que es la finca arrendada.
“ ‘Antes de que la jurisprudencia de este artículo hubiese te-nido tiempo de formarse, oímos discutir si el derecho que al com-prador concede, podía o no ser ejercitado en forma de acción de desahucio y en el juicio de este nombre. Siempre estuvimos por la afirmativa, porque si lo que al comprador se concede es el derecho de hacer cesar un arrendamiento para que la finca quede completa-' mente a su disposición, no otro es el fin que con el desahucio se per-sigue, y porque si este juicio procede en aquellos casos en que el motivo resulta de un hecho claro y evidente, notoriamente de esta naturaleza es el hecho de la venta de que arranca el derecho del comprador. No puede, pues, caber duda de que se trata de una nueva causa de desahucio, y que en este juicio ha de tener efectivi-dad el derecho del comprador cuando el arrendatario no quiera re-conocerlo voluntariamente. Al Tribunal Supremo han llegado ya no pocos casos, y ni una vez siquiera se ha dejado de dar por su-puesto, que tal procedimiento sea el adecuado.
* # * * . # * *
“ ‘Lo dispuesto en la Ley Hipotecaria. — En estas palabras esta-blece el párrafo l9 del artículo 1571 otra excepción al principio de que el comprador tiene derecho a que termine el arrendamiento. Lo dispuesto en-la Ley Hipotecaria es el contenido del número 59 del artículo 2°, o sea la determinación de los casos en que el arrenda-miento es inscribible, y, por lo tanto, derecho real, casos que ya sa-bemos cuáles son; lo dispuesto en la Ley Hipotecaria es el princi-pio del artículo 24 de la misma,, que dice que los títulos inscritos surtirán su efecto aun contra los acreedores singularmente privile-giados por la legislación común.
*635“ ‘Consecuencia de estas disposiciones es que, cuando se trata de un arrendamiento inscrito en el registro de la propiedad, se trata de un derecho real que, por virtud de su inscripción, surte efectos contra tercero. El comprador, como tal tercero, tiene que estar y pasar por él, y, por lo tanto, no le asistirá el derecho a que el arren-damiento termine.’ 10 Manresa, Código Civil Español, 637, 640.
“Y esta Corte Suprema en el caso de Sosa vs. Río Grande Agrícola Co., Ltd., 17 D.P.R. 1149, interpretando y aplicando el repetido artículo 1474 del Código Civil Revisado, estableció la siguiente doc-trina que no deja lugar a dudas de ningún género:
“ ‘Celebrado un contrato de arrendamiento en virtud de docu-mento, sin pacto de respetar la posesión del arrendatario en caso de venta, dicho contrato tiene el carácter de personal y aún en el supuesto de que el comprador de la finca arrendada tuviera cono-cimiento de la existencia del mismo, esto no altera su naturaleza y el arrendatario está obligado a desalojar la finca si así lo exige el comprador.’ ”
Son varios los casos resueltos por esta Corte Suprema en igual sentido. Nos liemos referido al de López v. Central Eureka porque parece ser el único en el que estaba envuelto como lo está en éste un contrato de arrendamiento constante en escritura pública por un término mayor de seis años, conocido por el comprador al adquirir la finca arrendada.
Se ba sostenido vigorosamente en el seno del tribunal durante las largas discusiones a que ba dado origen la con-sideración de este recurso, que un arrendamiento por más de seis años aunque no esté inscrito en el registro constituye un derecho real y por tanto que el comprador de la finca si lo conoce al celebrar el contrato de compra está obligado a res-petarlo, esto es, que las palabras'“lo dispuesto en la Ley Hipotecaria usadas por el Legislador en el artículo 1474 se refieren no sólo a los arrendamientos ya inscritos como s'e resolvió en el repetido caso de López v. Central Eureka si que también a los incribibles aunque no lo estén.
Encuentra apoyo esa teoría en una decisión de la Corte Suprema de las Islas Filipinas. Nos referimos al caso de T. de Winkleman contra Vélez, 43 Jurisprudencia Filipina *636632. Hablando por la corte el Juez Bomuáldez se expresó así:
"El punto fundamental en este litigio estriba en si la deman-dante, bajo las circunstancias del caso, puede o no apoyarse en lo estatuido en el artículo 1571 del Código Civil, al efecto de poder, como- compradora, dar fin a este arriendo vigente al tiempo de su compra de la finca.
“Veamos si, efectivamente, ampara a la demandante este pre-cepto legal cuyo texto es como sigue:
“ ‘Art. 1571. El comprador de una finca arrendada tiene de-recho a que termine el arriendo vigente, al verificarse la venta, salvo pacto en contrario y lo dispuesto en la Ley Hipotecaria.’
“Como observa Manresa (10 Código Civil, pág. 637), en tanto concede la ley al comprador este derecho, en cuanto le considera tercero. De aquí que- cuando no es tercero, por haber entrado en el pacto de respetar el arrendamiento, o porque no le concede tal concepto la Ley Hipotecaria, entonces no le asiste el derecho de dar fin al arrendamiento.
“Hay, pues, en el artículo transcrito una regla general que es a la que se acoge la demandante, pero que no tiene aplicación en dos casos, a saber: Cuando hay pacto en contrario, o cuando la Ley Hipotecaria no reconoce al comprador como tercero.
“En cuanto al primer caso de excepción, es sabido que el pacto en contrario a que se refiere el artículo es el habido entre el ven-dedor y el comprador de- la finca, y no el otorgado entre el arren-dador y el arrendatario. En el caso ante Nos, no hubo tal pacto expreso en la escritura de traspaso del predio; pero la estipula-ción inserta en el contrato de arrendamiento, de- que éste se respe-taría en caso de venta de las fincas, era conocida por la compradora quien, antes de comprar el terreno, había leído dicho contrato. Ella, por consiguiente, hizo la compra conociendo tal pacto el cual vino de este modo a formar parte del contrato de venta otorgado a su favor. Si tal pacto no se hizo constar expresamente en la escritura de venta, fue, sin embargo, conocido y consentido por la compradora. Como la ley no exige que este pacto conste precisamente por es-crito, lo creemos suficiente cuando, como en el caso presente, aun-que sobreentendido, no puede dudarse que existe y fué consentido por la compradora. Análogo criterio sustenta este Tribunal en el asunto de Pang Lim y Gálvez contra Lo Seng (42 Jur. Fil., 296).
“La segunda excepción prevista en el artículo del Código Civil *637.tiene lugar .en los arrendamientos a que se refiere el número 5, del ■artículo 2, de la Ley Hipotecaria que dice:
“ ‘Art. 2. En los Registros expresados en el artículo anterior se inscribirán:
*******
.“‘5. Los contratos de arrendamiento de bienes inmuebles por un período que exceda de seis años, o los en que se hayan antici-pado las rentas de tres o más años, o cuando, sin tener ninguna de estas condiciones, hubiere convenio expreso de las partes para que se inscriban.’
“En estos casos el arrendamiento es conceptuado como derecho real (véase la Exposición de Motivos de la Ley Hipotecaria, y ‘Le-gislación Hipotecaria’ por Galindo y Escosura, tomo 1, págs. 459-462) y, una vez inscrito, perjudica a tercero (art. 1549, Código Civil).
“Por manera que, cuando el arrendamiento de una finca, por hallarse en uno de los casos previstos en esta disposición última-mente citada, es inscribible y está inscrito, no le asiste al compra-dor de la misma el derecho de dar por terminado el arriendo.
“El cuestionado en la presente causa es por un período mayor de seis años. Es por consiguiente inscribible, y tiene por esto el concepto de un derecho real ante la ley. No está inscrito, es verdad, por no estarlo previamente el inmueble; pero la demandante, com-pradora del terreno así arrendado, lo adquirió con pleno conoci-miento de la existencia, duración y demás condiciones del arrenda-miento incluyendo el pacto de la subsistencia de éste, cuya escritura había leído. ¿Suple tal conocimiento la falta de inscripción del contrato de arrendamiento, para que éste pueda entenderse excep-tuado del precepto general contenido en el artículo 1571 del Código Civil?' La jurisprudencia contesta afirmativamente.
“ ‘Que siendo uno de los principales fundamentos y objetos de la Ley Hipotecaria el de la publicidad de las cargas o gravámenes que afectan a la' propiedad inmueble para que nadie sea responsa-ble de los que ignore, es indudable que con arreglo a dicha ley no puede considerarse como tercero al que, si bien no intervino en el acto o contrato inscrito, tuvo perfecto conocimiento al adquirir la finca por él poseída de las cargas impuestas sobre ella, doctrina que está de acuerdo con los principios de derecho, según los cuales no cabe impugnar aquello que se aceptó sin protesta o que expresa o tácitamente se consintió.’ (Sentencia de 8 de oct. de 1885, 58 Juris. Civil, pág. 460.)
“Esta doctrina ha venido reiterándose en sentencias posteriores *638del mismo Tribunal Supremo, como se puede ver en las dictadas en abril 5, 1898, en diciembre 6, 1901, en mayo 13, 1903 y en marzo 23, 1906.
“ ‘El objeto de la inscripción de un documento relativo a terre-nos, ■ censos, hipotecas, gravámenes o cualquiera otra clase de dere-chos reales, es el de notificar a terceras personas interesadas de la existencia de estos varios gravámenes sobre la finca. Si las partes interesadas tienen efectivamente conocimiento de la existencia de tales cargas o gravámenes, entonces la necesidad del registro cesa. Tampoco puede el que tenga conocimiento real de la existencia, de un gravamen, adquirir derecho alguno sobre la finca, libre de tal gravamen, por el mero hecho de que éste no se haya inscrito.
“ ‘Concluimos por tanto que la demandada, teniendo como te-nía pleno conocimiento de la existencia de la hipoteca en cuestión sobre la finca do referencia, no puede ahora aprovecharse de la cir-cunstancia de que la demandante no pidiera la translación de la misma al registro moderno con arreglo a la Ley Hipotecaria. El efecto de esta declaración expresa en la escritura de traspaso era equivalente a la inscripción de dicha hipoteca con arreglo a la Ley Hipotecaria(Obras Pías contra Devera Ignacio, 17 Jur. Fil., 46, 48.)
“ ‘El objeto de toda ley de registro es hacer saber a los que trafican con fincas los traspasos y gravámenes relativos a las mismas, y ampararles, de esta suerte, contra enajenaciones y cargas anterio-res y secretas. El conocimiento cierto que un comprador tenga de una hipoteca o título equivale a la notificación que resulta del re-gistro.’ (Patterson vs. De la Ronde, 8 Wall., 292; 19 U. S. (L. ed.). 415; Findlay vs. Hinde, 7 U. S. (L. ed.), 128; Landis vs. Brant, 13 U. S. (L. ed.), 449; Fowler and Badgett vs. Merrill, 13 U. S. (L. ed.), 736; National Bank of Genesee vs. Whitney, 26 U. S. (L. ed.), 443; Moelle vs. Sherwood, 37 U. S. (L. ed.), 350.)
“De esta doctrina común a Filipinas, a España, país de nues-tro abolengo jurídico en esta materia y a Norte América desde donde vienen incorporándose a nuestro derecho principios del anglo-sajón, es consecuencia y aplicación obvia el que el perfecto conoci-miento, por parte de la demandante, del arrendamiento en cuestión y del pacto de que subsistiría éste en caso de venta de la finca, produce en este caso particular, y en cuanto a ella atañe, los mismos efectos que la inscripción de dicho arrendamiento en el registro de la propiedad._
“Siendo esto así, este arrendamiento, no puede menos de entrar *639también en la última de las excepciones enumeradas en el citado artículo 1571 del Código Civil.
‘‘Los derechos, pues, adquiridos por el demandado como arren-datario de la finca aludida, conocidos por la demandante antes de comprarla, no pueden sufrir menoscabo, pues son incólumes ante tal traspaso.
“Carece, por tanto, la demandante de derecho alguno a dar fin al arriendo en cuestión, y, subrogada ella en la situación legal de la arrendadora, creada por tal contrato por ella conocido, incúm-bele respetarlo en todas sus partes.”
Hemos transcrito todo lo pertinente de la opinión, para ser justos al exponer los puntos de vista en contrario. No puede dudarse de lo persuasivo que es el razonamiento de la Corte Suprema de las Islas Filipinas, pero después de estudiar de nuevo la cuestión, estamos convencidos de que la teoría expuesta en los casos de Sosa v. Río Grande Agrícola Co., Ltd., 17 D.P.R. 1149 y López v. Central Eureka, 27 D.P.R. 291, debe prevalecer. Ella constituye una regla de propiedad establecida desde ’hace años, seguida invariable-mente en decisiones posteriores y no alterada por la Legisla-tura no obstante la claridad con que fue expuesta.
Dejando a un lado las circunstancias peculiares que exis-ten en el caso de las Filipinas, (la finca no estaba inscrita y existía una estipulación en el contrato de arrendamiento de respetarlo en caso de venta, conocida por la compradora), diremos, con el debido respeto, que a nuestro juicio se dió en la decisión un alcance indebido a la palabra tercero apli-cada al comprador en el caso del artículo 1571 del Código filipino igual al 1474 del puertorriqueño.
Ello hubiera sido procedente si sólo contuviera el código civil el artículo 1452 igual al. 1549 del de Filipinas que dice:
“Con relación a terceros, no surtirán efecto los arrendamientos ■de bienes raíces que no se hallen debidamente inscritos en el regis-tro, de la propiedad.”
Pero el legislador hizo más. Reconoció al comprador en general, irrespectivamente de su conocimiento o no, el de-*640reclio a terminar el arrendamiento de la finca comprada, estableciendo las excepciones que conocemos. La referencia a la Ley Hipotecaria sólo puede tener efecto cuando la Ley Hipotecaria se cumple, esto es, cuando el arrendamiento se inscribe.
Son muy interesantes y arrojan mucba luz sobre el alcance del precepto legal de que se trata, los comentarios de Scaévola sobre el artículo 1471 del Códig'o Civil Español, igual al 1452 del nuestro, pero son demasiado extensos para ser transcritos.
El precepto tiene sus raíces en el derecho romano. Las Partidas lo reconocieron. Dice Scaévola:
"En la ley 19, título VIH, Partida V, resuena el eco de la ley transcrita del Codex.
“ ‘ Auiendo arrendado algund orne o alogado a otro casa o here-damiento, a tiempo cierto, si el señor della, la vendiere ante que el plazo sea cumplido, aquel que la del comprare bien puede echar della al que la, tiene alogada, mas el vendedor que gela logo, tenudo es de tornarle tanta parte del loguero quanto tiempo fiucaua que se deuia della aprouechar. ...” 24 Scaévola Código Civil, 658.
Dos excepciones, sin embargo, admitía la ley Alfonsina: primera, si el comprador se obligó al comprar la cosa a res-petar el arrendamiento, y segunda, cuando el vendedor la hubiera arrendado por toda la vida del locatario, o para siempre, "también del como de sus herederos”, es decir, en los casos de arrendamientos perpetuos.
Los autores Gómez y Covarrubias, pretendieron extender el beneficio de la excepción a los arrendamientos hechos por diez o má's años, pero Gregorio López opinaba lo contrario limitando el alcance de la, ley a los arrendamientos de por vida y a los transmisibles por causa de muerte.
Véase 24 Scaévola, Código Civil, 650 a 732.
Al explicar las razones que se tuvieron para redactar el número quinto del artículo dos de la Ley Hipotecaria en la forma en que aparece transcrito en la opinión de la Corte 'Suprema de Filipinas, en la Exposición de Motivos, se dijolo siguiente:
*641“Ni los arrendamientos por largo espacio de -años, ni aquellos, en que se hayan hecho considerables anticipaciones, son generado-res de un derecho real, quedando siempre limitados a una obliga-ción personal. De aquí ha dimanado la doctrina jurídica de que sólo el que adquiere el dominio en virtud de un título universal, está obligado a respetar el arrendamiento hecho por su antecesor, pero no el que lo hace por títulos singulares. Las circunstancias particulares que concurren en estos arrendamientos, los gastos a que suelen comprometer a los arrendatarios, y la protección debida a la buena fe, clave del crédito, exigen que acerca de este punto se mo-difique el derecho antiguo. Ya se había encargado la práctica de ir allanando el camino para la reforma, convirtiendo contra los cá-nones recibidos, en una especie de derecho real, los arrendamientos de que se tomaba razón en los registros de hipotecas. Y es que cuando el derecho escrito o la doctrina legal no alcanza a satisfacer una necesidad, se encarga la costumbre de llenarla; y cuando esto acontece, toca al legislador convertir en Ley y dar forma y regula-ridad a lo que ya es una necesidad reconocida. De este modo, sití perjuicio del dueño, que al enajenar o traspasar una finca no pre-tende barlarse de las obligaciones que contrajo con los arrendata-rios, sin daño del comprador de buena fe que entra en el contrato' con el conocimiento de una obligación de que es sucesor, se salvan, los justos derechos de los arrendatarios en los casos que en el pro-yecto se prefijan.
“La Comisión no debe ocultarlo: en ellos ha establecido ímp'íí-.eitamente un verdadero derecho real.”
Como puede verse los autores de la Ley Hipotecaria reco-nocen que ni los arrendamientos por largo espacio de años, ni aquellos en que se hayan hecho considerables anticipa-ciones, son generadores de un derecho real, quedando siempre limitados a una obligación personal, de donde emana la doc-trina de que sólo el que adquiere a título universal está obli-gado a respetar el arrendamiento hecho por su antecesor, pero no el que adquiere por títulos singulares, y reconociendo que ello resultaba injusto en muchos casos y basándose en el precedente que convertía, contra los cánones recibidos, en una especie de derecho real, los arrendamientos de que se tomaba razón en los registros de hipotecas, abrieron las puertas del nuevo sistema y permitiendo la inscripción en los *642registros de los arrendamientos que especifican, otorgaron a éstos al ser inscritos, la condición de'un derecho real.-
No fueron sólo los arrendamientos en que el término ex-cede de seis años los que se permitieron inscribir, si que también aquellos en que se anticipan las rentas por tres o más años o en que se pacta la inscripción. Si se es lógico en la aplicación del razonamiento, habría que reconocer que un arrendamiento por seis meses en que se pactara la ins-cripción, aunque no se llevara al registro, constituiría un derecho real. No creemos que ese fuera en modo alguno el pensamiento de los autores de la Ley Hipotecaria.
Hemos consultado la jurisprudencia de la Corte Suprema de España y hemos encontrado varias sentencias en las que si bien no se discute la cuestión envuelta, se aplica sin dis-tingos el artículo 1571 del Código Civil y hay una, la de 22 de noviembre de 1917, 138 J. C. 490, en la, que se trata de un arrendamiento que comenzaba el 19 de enero de 1912 y terminaba el 31 de diciembre de 1917, o sea por seis años, y en ella se resolvió:
“Que acreditado por la parte demandante el dominio de la Anea, por escritura de venta que en nombre del ejecutado, a instancia del Banco Hipotecario, le otorgó el Juzgado de primera instancia com-petente debidamente inscrita en el Registro de la Propiedad, y la posesión real y civil que le fué conferida judicialmente, ostenta, sin género de duda la personalidad requerida por el art. 1564 de la Ley de Enjuiciamiento Civil para ejercitar la acción de desahucio contra quien ocupe la finca por virtud de arrendamiento concertado con el dueño anterior, siempre que se le hubiese requerido, a los efectos del art. 1565 de dicha ley, para terminar1 el contrato, no por haber llegado el tiempo marcado en el mismo, sino por la exclusiva Voluntad del comprador en uso del derecho que le confiere el arfe. ■1571 del Código civil.”
Hemos consultado también, los comentaristas españoles. A Manresa lo citamos extensamente en el caso de López v. Central Eureka, supra, y ahora que volvemos a referirnos a él parece conveniente decir que si bien' califica de tercero' ál comprador con respecto al arrendamiento pactado por el *643dueño anterior, ,1o que dió lugar seguramente a la deducción que contiene la' decisión filipina (43 Jurisprudencia Filipina, 632, 634), lo hizo teniendo en mente el precepto literal del artículo 35 de la Ley Hipotecaria que califica de tercero al que no haya intervenido en el acto o contrato inscrito, y tuvo buen cuidado luego de explicar-su criterio así: “Consecuen-cia de estas disposiciones es que, cuando se trata de un arren-damiento inscrito en el registro, se trata de un derecho real que, por virtud de su inscripción, surte efecto contra ter-ceros.” .Las itálicas nuestras.. . •
De Scaévola algo hemos di’cho y a través de él de Gómez, Covarrubias y Gregorio López.
Nada terminante se encuentra en Galindo o en Escriche que vaya en contra de nuestra interpretación del artículo 1474, y Morell dice:
“Al tratar de los derechos reales incluimos como uno de ellos el de arrendamiento, por estimar que ésa es su verdadera naturaleza.
“En el terreno de los principios puede considerarse, en efecto, el arrendamiento como un derecho real; en el terreno legal, no, pues no lo considera como tal el Código civil, ni bastan a darle ese carácter en absoluto las disposiciones de la ley Hipotecaria.
“Resulta, sin embargo, de los preceptos de esta ley que la ins-cripción modifica el carácter del arrendamiento, convirtiéndole de hecho, como decían los autores de la ley de 1861, en un derecho real, pero sólo en los casos en que esa inscripción existe.” 1, Mo-rell. Legislación Hipotecaria, 384.
Quizá deba consignarse también que no obstante haber estado defendidos los apelados por abogados de verdadero valer, no sostienen el criterio de que por el solo hecho dé tratarse de un contrato de arrendamiento por más dé seis años, el comprador estaba obligado a i’espetarlo. Su alegato es como sigue:
“Si el arrendamiento de los .consortes Andrés Negroni y Dolores Rodríguez a. los hermanos Delgado había sido inscrito en la fecha en que Joaquín Díaz compró a Andrés Negróni el condominio dé una mitád, el comprador véníá obligado a estar y pasar por dicho' *644arrendamiento en cnanto al condominio comprado, sin poder pretender que se extinguiera tal arrendamiento, en cuanto al condomi-nio comprado, en virtud de‘la compra. El arrendamiento inscrito constituía un verdadero derecho real unido a la cosa como el alma ál cuerpo. De igual modo al comprar los hermanos Delgado el condominio de la mitad restante (estando inscrito el arrendamiento sobre las fincas) venía-obligado a respetarlo en lo que atañe al con-dominio comprado, en las mismas circunstancias y términos que Joaquín Díaz.
“De igual modo, si no habiéndose inscrito el arrendamiento, Díaz pactó respetarlo al comprar, estaría obligado por el contrato e igualmente los Hermanos Delgado, si medió dicho pacto.
“De suerte, pues, que el único caso en que el comprador de una finca arrendada puede tratar el arrendamiento otorgado por su vendedor como inexistente, o mejor dicho, como terminado, es cuando el arrendamiento no se ha inscrito en el Registro y no media pacto entre arrendatario y comprador, de que éste respetaría el arrenda-miento. ’ ’
Parece conveniente agregar que nada de lo expuesto en esta opinión milita en contra de la jurisprudencia establecida por la Corte Suprema de España y por esta misma Corte Suprema de Puerto Rico en relación con el concepto de ter-cero. La conclusión a que llegamos está limitada a fijar el alcance de los derechos que al comprador de una finca arren-dada reconoce el artículo 1474 del Código Civil.
La sentencia debe, pues, revocarse, como al principio dijimos. Se permitirá al demandado enmendar su alegación. Lo expuesto en su proyecto de enmiendas sobre la inscripción del arrendamiento es aún confuso. Si ello quiere decir que el arrendamiento se inscribió sobre la totalidad de las fincas A, B y C y luego se canceló sobre la mitad a virtud de la acción de retracto, nos inclinamos a creer que la cancelación indicada no beneficiaría al demandante. Tampoco es aún suficientemente clara la enmienda propuesta a la segunda causa de acción. Debe alegarse la cláusula del contrato con respecto al pago con entera precisión y de igual modo en qué consiste la falta de pago, porque si la verdadera obliga-ción del arrendatario consistía en depositar el canon en mi *645banco de Yauco durante la semana y así lo hizo, no habría cansa de acción.
Por virtud de todo lo expuesto,se revoca 'la sentencia ape-lada y el caso se devuelve a la Corte de Distrito de su origen para ulteriores procedimientos no inconsistentes con esta opinión.
El Juez Asociado Sr. Hutchison disintió.